Citation Nr: 0214361	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  93-19 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing disability, to include tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a skin disability.


 (This appellate decision has reopened the claims of 
entitlement to service connection for hearing disability and 
a skin disability; a decision on the merits for both of these 
claims will be the subject of a later Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty which was characterized as 
being honorable or under honorable conditions from September 
1966 to September 1969 and from July 1970 to May 1974. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's applications to 
reopen his previously denied claims of entitlement to service 
connection for a low back disability, a chronic skin disorder 
and hearing loss for failure to submit new and material 
evidence.  In a Board decision dated in August 1995, the 
claim of entitlement to service connection for a low back 
disability was reopened as it was determined that new and 
material evidence with respect to this claim had been 
submitted.  The case was remanded for evidentiary and 
procedural development in August 1995 and again in October 
1998.  

In a decision dated in March 1999, the RO denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  The veteran filed a timely appeal 
of this issue and it was merged with the aforementioned 
issues on appeal.  

At a video conference hearing in July 2002, the veteran 
withdrew his appeal of several additional issues which had 
hitherto been developed and perfected for appeal.  The sole 
remaining issues to be adjudicated are those listed on the 
cover of this appellate decision.  At the July 2002 hearing 
the veteran also explained that he intended his claim for a 
hearing disability to include tinnitus.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a hearing disability 
and a skin disability, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's osteoarthritis of his lumbosacral spine 
began more than one year after service and is not due to any 
incident of service.

2.  A left shoulder injury did not occur during active 
service.

3.  A left shoulder disability did not have its onset during 
active service and is not due to any incident of service.

4.  A rating decision of August 1988 denied service 
connection for hearing loss; the veteran was notified of that 
adverse determination but failed to initiate an appeal, and 
that decision became final after one year.

5.  In March 1990, the claimant undertook to reopen his claim 
for service connection for a hearing disability by submitting 
additional evidence.

6.  The additional evidence submitted to reopen the claim for 
service connection for a hearing disability with tinnitus 
includes evidence which has not been previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  The veteran's claim of entitlement to service connection 
for a chronic skin disorder was denied in a June 1989 Board 
decision.

8.  In March 1990, the veteran submitted an application to VA 
to reopen his claim for service connection for a chronic skin 
disorder by submitting additional evidence.

9.  The additional evidence submitted to reopen the claim for 
service connection for a chronic skin disorder includes 
evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; the new evidence is 
neither cumulative nor redundant and is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbosacral spine was not incurred 
or aggravated in service, nor is it presumed to have been 
incurred in active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A left shoulder disability was not incurred or aggravated 
in active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2001).

3.  New and material evidence having been submitted to reopen 
the claim for service connection for hearing disability with 
tinnitus, that claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

4.  New and material evidence haing been submitted to reopen 
the claim for service connection for a chronic skin disorder, 
that claim is reopened.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§ 3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in April 2002, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  In the letter of April 2002, the RO explained what 
the evidence must show to establish entitlement to the 
benefits claimed by the veteran.  The letter also informed 
the veteran that VA had obtained evidence including military 
medical records, private medical records, and records from 
the VA Medical Center in Huntington, West Virginia.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of the two remands 
which occurred during this appeal.  He has also been provided 
with VA examinations which address the claims on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  We also note that the 
veteran has been afforded opportunities to obtain further 
statements in support of his claims from his private 
physicians who treated him in the years immediately after his 
discharge from service, including Dr. Claude Allen; from an 
old service contact whom he identified as "CWO Christopher 
Russell;" and an additional statement to augment one already 
obtained from Penny Stumbo, RN.  However, he has reported 
that all further attempts to obtain records and statements 
from the aforementioned were unsuccessful as he did not know 
CWO Christopher Russell's current address and reported that 
Penny Stumbo, RN, and his private physicians, including Dr. 
Claude Allen, were all deceased and their records of his 
treatment had been destroyed.

The veteran's claims file currently consists of four volumes 
of medical evidence from private and VA sources, and these 
include the medical records which were reviewed by the Social 
Security Administration (SSA) pursuant to the veteran's 
unrelated claim for SSA disability benefits.  (See Murincsak 
v. Derwinski, 2 Vet. App. 363, 371 (1992): the duty to assist 
includes duty to obtain SSA records.)  The veteran stated at 
his July 2002 video conference hearing that he believed that 
VA now has all the medical records which are pertinent to his 
claims.  As a result of the development that has already been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the veteran's claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

(1.)  Factual Background and Analysis: Entitlement to service 
connection for a low back disability.

The veteran's service medical records show that on pre-
induction examination in July 1966 he reported on his medical 
history that he had recurrent back pain.  However, 
examination of his spine in July 1966 revealed normal 
findings.  

Service medical examination in May 1969 shows a normal spine.  
The veteran again reported having recurrent back pain in his 
medical history in May 1969.  

An outpatient treatment report dated in July 1969 shows that 
the veteran was treated for complaints of back pain which was 
assessed as muscle spasm.  

An October 1970 treatment report shows that the veteran 
complained of back pain and muscle sprain was noted.

A December 1971 outpatient treatment report shows that the 
veteran fell off a tank and sustained a chest contusion 
injury.  

In January 1972 the veteran was treated for complaints of low 
back pain and was assessed with back strain.  

In August 1973 the veteran complained of pain in his 
lumbosacral region and was assessed with back pain.  No 
paraspinal muscle spasm was found on examination at the time.

The veteran reported in his medical history during separation 
examination in April 1974 that he had recurrent back pain.  
However, clinical examination of his spine was normal.  

The records show that beginning in April 1986 the veteran 
sought treatment for low back symptoms after he strained his 
back while cleaning a floor surface.  He reported at the time 
that he had previously injured his back during service after 
he fell off of a tank and that he needed to be placed in 
traction for three days.  X-rays of his lumbosacral spine in 
April 1986 show that his vertebral bodies were of normal 
height and alignment with mild to moderate disc space 
narrowing at L3-L4 and L4-L5 levels and minimal hypertrophic 
spurring especially at L3-L4.  His remaining discs were well 
preserved and there was no evidence of acute fracture or 
dislocation or significant soft tissue abnormalities.  The 
radiographic impression in April 1986 was mild to moderate 
disc space narrowing at L3 through L5 levels, but otherwise 
normal lumbosacral spine.

VA examination in November 1986 shows that X-rays of the 
veteran's lumbosacral spine revealed some spondylolysis at L5 
and some osteophyte formation at L3 and L4 but with intact 
disc spaces.  The report shows that this was characterized by 
minimal marginal spurring and hypertrophic arthritic changes 
of the lumbar spine.  The diagnosis was severe low back pain 
with radiation of pain down the right leg, probably due to 
disc pathology.  

The medical records show that ever since April 1986 the 
veteran's low back problems continued to be a persistent 
problem for him.  Post-service medical records from private 
and VA sources currently associated with the claims file show 
that beginning in 1986 and continuing to the present day, the 
veteran was treated for recurrent low back symptoms 
associated with diagnoses of lumbar spondylosis, 
spondylolisthesis, low back strain and degenerative changes 
of his lumbosacral spine.  The records show that the veteran 
repeatedly reported to his treating physicians that he 
believed that his low back symptoms began during his period 
of military service after he accidentally fell off from a 
tank that he was repairing.  

In the veteran's RO hearing testimonies in July 1988, 
February 1991 and April 2000, and in his video conference 
hearing testimony before the undersigned Board Member in July 
2002, he consistently stated that he developed chronic low 
back pain during service as a result of his fall from a tank 
and that the treatment for his back problems beginning in 
1986 were not for the onset of a back disorder at the time 
but rather for an ongoing low back problem which only started 
to become so unbearable for him that he needed to seek 
professional treatment for it in 1986.  The veteran also 
reported at his July 2002 hearing that a physician had 
informed him in 1986 that X-rays of his back revealed 
findings which indicated the presence of an old fracture.

In written statements dated in 1992, the veteran's spouse and 
Mr. H. Y., a personal friend and co-worker of the veteran, 
reported that they knew the veteran had recurrent back 
problems ever since leaving service and that his back 
problems continued to bother him.

In April 1992, VA received a written statement 
which was purported by the veteran to be from 
Penny L. Stumbo, RN.  According to the 
statement, the author identified herself as the 
nurse who worked in the office of the veteran's 
private physicians, Drs. Claude Martin and 
Claude Allen, during the time when the veteran 
was treated by them for several physical 
complaints, including recurrent low back pain.  
The author reported that Dr. Allen died in 1985.  
She stated that she had known the veteran since 
1974, when he came to the clinic for his back 
and skin rash.  According to Ms. Stumbo's 
statement, Dr. martin put the veteran on 
medication and "x-ray is back and found same 
forward slippage of the spine at S-1 and L-5 and 
degenerative of spine at L-5 and L4 and L3 and a 
spot or fractor at L4 on the rigth side of L-4 
verabrae."  Ms. Stumbo also reported that the 
problem with his back was a form of arthritis.

The report of a June 1999 VA examination addendum shows that 
the examining physician presented the following statement:

"The (claims) file and records of the (veteran) 
were reviewed.  The (veteran's) back condition is 
at least likely not originating from his service 
or due to his service, since he had two 
separation examinations in 1969 and 1974, which 
failed to show any significant pathology in his 
back.  There was also a long period (12 years) 
between his separation from the service and the 
'back injury' of 1986."

X-rays of the veteran's lumbar spine were taken by VA in June 
2000 which revealed vertebrae which were normal in position 
and alignment with well-maintained disc spaces and intact 
pars interarticularis and marginal osteophytes noted both 
anteriorly and laterally.  The diagnosis was osteoarthritis 
of the lumbar spine.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of back pain in service will 
permit service connection for osteoarthritis of the lumbar 
spine, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the present case, despite the veteran's reported history 
of recurrent back pain during service, his spine was normal 
on clinical examination throughout his periods of active duty 
from 1966 to 1974.  The treatment reports from service 
indicate that his symptoms were related to soft tissue 
problems involving his muscles rather than an actual bony 
pathology.  The veteran's service medical records show 
treatment for a chest contusion injury after he fell from a 
tank in December 1971, but there was no treatment for a back 
injury at the time, and he did not seek treatment for back 
pain until a month after the incident.  

Thereafter, there is a gap of approximately a dozen years 
from his separation from service and until he began to seek 
treatment for a chronic back disability in April 1986.  The 
statement which signed by Penny L. Stumbo, RN, which was 
received by VA in April 1992, contains statements which are 
not consistent with the medical evidence of record.  
Specifically, the author of the statement reports that in 
1974 the veteran was treated by her superiors, Drs. Martin 
and Allen, for back pain and that X-rays of the veteran's 
back revealed slippage of the spine at S-1 and L-5, 
degenerative changes of the spine at L-5, L4 and L3 and a 
fracture at L4 and that the veteran was diagnosed with 
arthritis at the time.  These recollections are not 
substantiated by the record, which show that X-rays of the 
veteran's lumbosacral spine in April 1986 revealed that his 
vertebral bodies were of normal height and alignment, thereby 
refuting the account of disc slippage being present in 1974.  
Furthermore, there was no evidence of an acute fracture, thus 
refuting the account of a fracture being present on X-ray in 
1974.  In view of the apparent inaccuracies, the letter from 
Ms. Stumbo is unreliable.  Attempts to obtain additional 
information from Ms. Stumbo in order to substantiate her 
statements have been unsuccessful, and apparently Ms. Stumbo 
is deceased.  In Ms. Stumbo's statement of April 1992, she 
also reported that the veteran was found to have arthritis in 
1974.  However, in view of the general unreliability of Ms. 
Stumbo's account, along with the absence of documentation of 
the arthritis or an explanation of the sources used by Ms. 
Stumbo, her statement is insufficient to establish the 
present of arthritis in 1974.  Subsequent private and VA 
reports also refer to the presence of arthritis, but these 
reports, which are dated in 1986, characterize the arthritis 
present at that time as mild.  

The medical records contain mention of the veteran's 
historical account of sustaining a back injury in service 
after falling from a tank.  However, where the facts show 
that the veteran received treatment from a physician many 
years after service, and the conclusion reached by the 
physician is clearly based solely on the history provided by 
the veteran, or the hearsay recitation of a diagnoses or 
other medical history, the Board is not bound to accept the 
medical conclusions and/or opinions of the physician.  See 
LeShore v. Brown, 8 Vet. App. 405 (1995).  (See also Swann v. 
Brown, 5 Vet. App. 177, 180 (1993).  In this case, the 
veteran's physician was relying on just such a recitation of 
history.  Therefore, the record does not include medical 
evidence linking the current back disability to a fall in 
service. 

Lastly, we note that a VA examiner reported in a June 1999 
examination addendum that he had reviewed the veteran's 
pertinent medical history and, in his opinion, there was 
unlikely that the veteran's back disability originated in 
military service or was otherwise the result of service 
because the examinations which were conducted during active 
duty in 1969 and 1974 failed to show any significant 
pathology of his back.  The VA physician's opinion also 
indicated that the long period of 12 years between the 
veteran's separation from the service in May 1974 and the 
time of his treatment for a back injury in April 1986 tended 
to show a disassociation rather than a nexus between his 
current low back disability and his period of service.

To the extent that the veteran asserts a nexus between his 
low back disability and his period of active duty based on 
his own knowledge of medicine, we note that there is no 
indication in the record that shows that he is a medical 
professional.  Therefore, as he does possess any medical 
training he does not have the expertise to comment upon 
medical observations or to make medical diagnoses.  His 
statements in this regard are thus not entitled to any 
probative weight.  Similarly, the lay witness statements of 
1992 from the veteran's spouse and Mr. H. Y., in which they 
attest that they knew that the veteran had recurrent back 
problems ever since leaving service, are of limited 
probative value towards establishing a nexus between his 
back disability and his period of service as these persons 
are not trained physicians and are thus unable to present 
medical diagnoses based on their observations.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  We further find that the veteran's 
credibility regarding his recollections of his own medical 
history to be somewhat dubious in view of his report that he 
needed to be placed in traction for several days to treat a 
back injury following his fall from a tank during service.  
His service medical records contain no mention of any such 
treatment to substantiate and corroborate this account.

In view of the foregoing discussion, we find that the 
evidence does not support the veteran's claim of entitlement 
to service connection for a low back disability.  His appeal 
in this regard must therefore be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the back disability claim at issue, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(2.)  Factual Background and Analysis: Entitlement to service 
connection for a left shoulder disability.

The veteran's service medical records show that on pre-
induction examination in July 1966 his upper extremities were 
normal and that he denied having a painful or "trick" 
shoulder in a concurrent medical history report. 

The veteran's service examination report dated in May 1969 
shows that his upper extremities were normal and that he 
denied having a painful or "trick" shoulder in a concurrent 
medical history report.

The veteran's separation examination report of April 1974 
shows that his upper extremities were normal and that he 
denied having a painful or "trick" shoulder in a concurrent 
medical history report.

The veteran's service medical records contain no mention of 
treatment for a left shoulder injury or for complaints of 
left shoulder symptoms.

Post-service medical records show that the veteran was first 
treated for complaints relating to his left shoulder in April 
1995, when he complained of soreness in this upper extremity 
but denied at the time of having a history of any known 
trauma.  Thereafter, medical records from private and VA 
sources show treatment on several occasions for complaints of 
left shoulder pain and limitation of motion.  In May 1995 he 
was diagnosed with possible bursitis of the left shoulder.  
X-rays of his left shoulder in September 1995 indicated the 
presence of a small metallic density measuring approximately 
1 centimeter located in the cortex of his proximal humerus.  
There was no soft tissue reaction surrounding the metallic 
density and no periosteal changes noted.  

The medical records and the veteran's hearing testimony of 
July 2002 show that he related a history of injuring his left 
upper extremity and shoulder during active duty.  According 
to the veteran's account, he attempted to dislodge a vehicle 
axle with a hammer and that one of his hammer blows broke off 
a fragment of metal from the axle which then flew off and 
struck him in the left arm or shoulder, penetrating his 
uniform and embedding itself in his soft tissues.  According 
to the veteran's July 2002 hearing testimony, a military 
physician advised the veteran to leave the metal fragment 
within his arm as it was in too deep into the flesh.  The 
veteran reported that no X-rays of his arm were taken at the 
time but that the physician just knew that the metallic 
fragment was inside his arm.  The veteran believed that his 
left shoulder symptoms were the result of this incident of 
service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for an orthopedic syndrome, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In the present case, the veteran's service medical records 
are completely devoid of any reference to treatment for 
complaints relating to his left shoulder.  His account of 
having sustained an injury in service in which a piece of 
metal struck and embedded itself into his left arm are not 
corroborated by his service medical records.  While X-rays 
from 1995 clearly show that he currently has a metallic 
density embedded in the soft tissues of his left upper 
extremity, there is no objective evidence linking this 
finding to his period of active duty.  There is also no 
objective medical opinion which establishes a relationship 
between his left arm and shoulder symptoms with military 
service.  Though the medical records show that on several 
occasions the veteran presented to his treating physicians an 
account of having been struck in his left upper extremity by 
a piece of metal during military service, none of these 
physicians presented a conclusive opinion that his left 
shoulder symptoms represented a disability related to 
service.  The statements regarding the etiology of the 
veteran's left shoulder disability, such as they are, are 
comprised only of the historical accounts provided by the 
veteran himself.  The Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 405 (1995).  (See also Swann v. Brown, 5 Vet. 
App. 177, 180 (1993): where the facts show that the veteran 
received treatment from a physician many years after service, 
and the conclusion reached by the physician is clearly based 
solely on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of the physician.)

To the extent that the veteran asserts a nexus between his 
claimed left shoulder disability and his period of active 
duty based on his own knowledge of medicine, we note that 
there is not indication in the record that shows that he is a 
medical professional.  Therefore, as he does possess any 
medical training he does not have the expertise to comment 
upon medical observations or to make medical diagnoses.  His 
statements in this regard are thus not entitled to any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The only evidence which associates the veteran's left 
shoulder and arm symptoms and the metallic density found on 
X-ray to his period of service is his own unsubstantiated 
statements regarding his medical history.  We find that not 
only is there no hard evidence to support his account, but 
also that there are inconsistencies in his account which tend 
to undermine the validity of his recollection of events if 
not his own personal credibility.  To illustrate this, we 
note that during his treatment for soreness of his left upper 
extremity in April 1995 he initially denied at the time of 
having a history of any known trauma to this part of his 
body.  Later, his account of having been injured in service 
by a piece of metal embedding itself in his arm seems to have 
entered the record at about the same time it was discovered 
on X-ray examination.  His testimony in July 2002 also 
contains some rather implausible statements to the effect 
that a military physician was somehow able to determine that 
a piece of metal embedded itself  "too deep" within the 
flesh of the veteran's arm for it to be removed without first 
subjecting the extremity to an X-ray examination.  We also 
find it highly implausible that such a potentially serious 
wound, with its attendant threat of infection, would not be 
mentioned at all in the veteran's service medical records had 
it actually occurred during active duty.  

Unrelated to the veteran's claim, but pertinent for 
demonstrating the unreliability of the veteran's personal 
recollection of his own medical history, is a February 1988 
outpatient treatment report shows that the veteran reported 
to his treating physician that he was wounded in his leg 
during service in Vietnam.  The veteran's service personnel 
records show that he only served stateside and in Europe 
during his periods of active duty and that he never served in 
Southeast Asia.

In view of the foregoing discussion, we find that the 
evidence does not support the veteran's claim of entitlement 
to service connection for a left shoulder disability.  His 
appeal in this regard must therefore be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the left shoulder disability claim 
at issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(3.)  Factual Background and Analysis: Whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for hearing 
disability with tinnitus.

The veteran filed his original claim of entitlement to 
service connection for hearing loss during a July 1988 RO 
hearing when he made an oral request for a VA audiological 
examination pursuant to this claim.  His hearing testimony 
stated, in essence, that he was aware of having problems with 
his hearing, especially in his left ear, throughout both of 
his periods of active duty.  

The veteran was scheduled for a VA audiological evaluation 
which was to be conducted in August 1988.  However, records 
associated with his claims folders show that he failed to 
report for the scheduled examination.

An August 1988 RO rating decision denied the veteran's claim 
of entitlement to service connection for hearing loss.  
Evidence reviewed by the RO consisted of the veteran's 
service records, his service medical records and his hearing 
testimony of July 1988.  

The veteran's service records show that his Military 
Occupational Specialty (MOS) during active duty was as a 
General Vehicle Repairman.  His service medical records show 
that on pre-induction examination in July 1966 his ears, ear 
canals and eardrums were normal on physical evaluation and he 
denied having hearing loss in his medical history report.  An 
audiological evaluation were also conducted during pre-
induction examination in July 1966.  Hearing loss was not 
noted in the audiological evaluation report.

On examination in May 1969 the veteran's ears, ear canals and 
eardrums were normal on physical evaluation and he denied 
having hearing loss in his medical history report.  An 
audiological evaluation was also conducted in May 1969.  
Hearing loss was not noted in the audiological evaluation 
report.

A service medical note dated in November 1973 shows that the 
veteran was issued ear plugs to protect his hearing.

On separation examination in April 1974 the veteran's ears, 
ear canals and eardrums were normal on physical evaluation.  
He reported that he had hearing loss in his medical history 
questionnaire.  An audiological evaluation was not conducted 
at the time of his separation.

As previously stated, the veteran's claim of entitlement to 
service connection for hearing loss was denied in an August 
1988 RO rating decision after it reviewed the above evidence.  
Notice of this denial was issued to the veteran in November 
1988.  However, a timely appeal of this rating decision was 
never filed and the denial became final.

In March 1990, the veteran applied to reopen his claim of 
entitlement to service connection for hearing disability.  
Evidence submitted by the veteran to VA since the time of the 
prior final rating decision of August 1988 which denied his 
claim for VA compensation for hearing loss consists of the 
following medical records and statements:

The transcripts of the veteran's hearing testimonies before 
the RO in February 1991 and April 2000 and before the 
undersigned Board Member in a July 2002 video conference, in 
which the veteran testified, in essence, that he was exposed 
to acoustic trauma during active duty which permanently 
damaged his hearing acuity and caused ringing in his ears.  
The veteran's reported that his acoustic trauma included the 
noise from gunfire, from air compressors, mechanical pumps, 
tank engines and other machinery involved in the repair of 
armored fighting vehicles, and that while he was stationed in 
Germany he was also exposed to noise from an unexploded World 
War II bomb which was accidentally detonated.

The veteran also submitted VA audiological evaluations 
conducted in May 1990 and August 1990 which show diagnoses of 
mild to moderate sensorineural hearing loss in his left ear 
and mild hearing loss at mid-range frequencies and normal 
hearing at low and high frequencies in his right ear.  An 
August 1990 audiological report shows that the veteran 
reported a history of being exposed to gunfire and an 
impression of hearing loss secondary to gunfire.  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383- 4 
(Fed.Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal. 38 C.F.R. § 20.200 (2001).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Under 38 C.F.R. § 3.104(a) (2001), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error].

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the issue 
at hand." Justus v. Principi, 3 Vet. App. 510, 512 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
This presumption is made only for the purpose of determining 
whether the case should be reopened.  Once the evidence is 
found to be new and material and the case is reopened, the 
presumption that it is credible and entitled to full weight 
no longer applies.  Justus, 3 Vet. App. at 513.  Medical 
records describing a claimant's current condition are not 
material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . . 
. cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Court has held that where a veteran's service medical 
records clearly reflect an objectively measurable and 
measured worsening of hearing during service, the Board is 
required to determine whether that worsening constituted an 
in-service increase in disability.  Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  That decision further held that "a 
claimant may establish direct service connection for a 
hearing disability initially manifest several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service."  Hensley, at 164.

We note that the veteran has provided an entirely new factual 
basis for his claim of entitlement to service connection for 
hearing disability which has not previously been considered 
by the RO in its rating decision of August 1988.  
Specifically, whereas the August 1988 rating decision only 
considered service connection on a very direct and limited 
basis, the veteran now presents a theory that his hearing 
disability with tinnitus is the result of exposure to noise 
during service from working on heavy machinery and from 
gunfire.  We find it plausible that he would be exposed to 
loud machinery noises while serving in his MOS of vehicle 
repairman and it is also plausible that he would be exposed 
to the loud reports from weapons which are generally part and 
parcel to military service.  In this regard, we take special 
notice of the August 1990 VA audiological report which shows 
that the veteran reported a history of being exposed to 
gunfire and a physician's impression that the veteran's 
hearing loss was secondary to gunfire noise.  We therefore 
conclude that the aforementioned evidence is new and material 
with respect to the claim of entitlement to service 
connection for hearing disability with tinnitus.  The 
evidence is not cumulative of the other evidence of record 
and is relevant and probative of the issue on appeal.  It is 
also of such significance that the case must be reopened for 
a de novo review.  Therefore, the claim of entitlement to 
service connection for hearing disability is reopened.  The 
re-opened claim will be referred additional development of 
the evidence.  Thereafter, following this development, we 
will decide the merits of the claim in a separate appellate 
decision.

(4.)  Factual Background and Analysis: Whether new and 
material evidence has been submitted to reopen a previously 
denied claim of entitlement to service connection for a 
chronic skin disability.

The Board addressed the merits of the veteran's original 
claim of entitlement to service connection for a chronic skin 
disorder in a June 1989 appellate decision, in which we 
determined at the time that service connection was not 
warranted for a dermatological condition.  Evidence reviewed 
by us at the time consisted of the veteran's service medical 
records which were negative for any treatment or diagnosis of 
a chronic skin disorder during service from 1966 to 1974, and 
the findings of a November 1986 VA compensation examination 
which showed a diagnosis of eczema.

In March 1990, the veteran applied to reopen his claim for 
service connection for a chronic skin disorder.  Evidence 
submitted with this application includes VA medical records 
dated in February, June and October 2000 which show treatment 
for diagnoses of severe seborrheic dermatitis and actinic 
keratosis, and the transcripts of the veteran's hearing 
testimonies before the RO in February 1991 and April 2000 and 
before the undersigned Board Member in a July 2002 video 
conference, in which the veteran testified, in essence, that 
he was exposed to various chemicals during active duty, 
including solvents and lubricants, which were associated with 
his duties as a tank repairman and that he experienced 
recurrent skin problems which began after his exposure to 
these chemicals and continued to affect him ever since 
leaving service.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1383- 4 
(Fed.Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, Board decisions which are unappealed become 
final.  See 38 U.S.C.A. § 7104 (West 1991).  However, 
pursuant to 38 U.S.C.A. §§ 5108, 7104(b) (West 1991), the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 20.1104 (2001), when a decision of a rating 
agency or other agency of original jurisdiction is affirmed 
by the Board, such determination is subsumed by the final 
appellate decision.  Under 38 C.F.R. § 20.1105 (2001), when a 
claimant requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  An adverse 
determination as to either question is appealable.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  "New" evidence is that which is not "merely 
cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the issue 
at hand."  Justus v. Principi, 3 Vet. App. 510, 512 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened.  Then, if new and 
material evidence has been submitted, the Board may proceed 
to evaluate the merits of the claim but only after ensuring 
the VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The veteran's MOS during service was as a vehicle repairman.  
We find that it is plausible that this MOS would involved 
duties which would bring him in direct contact with the types 
of chemicals which he alleges that he was exposed to during 
his period of military service.  We therefore find that the 
current medical evidence showing that the veteran has been 
diagnosed with chronic skin disorder and his oral testimony 
in which he asserts a causative relationship between his 
current skin diagnoses and his exposure during service to 
industrial chemicals associated with the repair and 
maintenance of heavy machinery to be new and material with 
respect to the claim of entitlement to service connection for 
a chronic skin disorder.  The evidence is not cumulative of 
the other evidence of record and is relevant to the issue on 
appeal.  It is also of such significance that the case must 
be reopened for a de novo review.  We therefore reopen the 
claim of entitlement to service connection for a chronic skin 
disorder and will refer this issue for additional development 
of the evidence.  Thereafter, following this development, we 
will decide the merits of the claim in a separate appellate 
decision.



ORDER

The claim of entitlement to service connection for a low back 
disability is denied.

The claim of entitlement to service connection for a left 
shoulder disability is denied.

New and material evidence pertaining to the claim of 
entitlement to service connection for hearing disability with 
tinnitus has been submitted; the application to reopen this 
previously denied claim is granted.

New and material evidence pertaining to the claim of 
entitlement to service connection for a chronic skin 
disability has been submitted; the application to reopen this 
previously denied claim is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

